Citation Nr: 0009027	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-44 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for multiple callous 
and surgical procedures of the feet, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1971 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July and October 1996 rating decisions by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a right knee disability, denied an increased 
rating for a bilateral foot disorder, and determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for low back pain.  In 
a March 1999 decision, the Board reopened the veteran's claim 
for service connection for a low back disability based on a 
finding that new and material evidence had been submitted.  
The Board also remanded the case back to the RO for further 
development to include VA examinations to assess the severity 
of the veteran's service-connected bilateral foot disability 
and to determine if a nexus exists between the veteran's low 
back disability and service.  After completion of the 
requested VA examinations, the RO continued to deny the 
claims, and the matter has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's current low back disability was initially 
incurred during service.

2.  The medical evidence shows that the veteran's bilateral 
multiple callous and surgical procedures of the feet are 
productive of callouses;  with no objective evidence of 
painful motion, edema, instability, weakness, or tenderness.






CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
disability is warranted as this disability was incurred 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§  3.303, 3.304 (1999).

2. The schedular criteria for a rating in excess of 10 
percent for multiple callous and surgical procedures of the 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Part 4, Diagnostic Code 
5277-5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim as to 
the issues of service connection for a low back disability 
and for an increased rating for multiple callous and surgical 
procedures of the feet are well grounded within the meaning 
of 38 U.S.C.A. § 5107 (West 1991).  That is, the Board finds 
that the veteran has presented a plausible claim.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

Low Back Pain

The veteran contends that his current back disability is 
related to his treatment for low back pain during service.  
However, since the veteran has not been shown to be capable 
of making medical conclusions, his statements regarding 
causation are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Rather, his statements must be 
supported by the medical record.  As such, the Board will 
review the medical evidence in order to determine if the 
veteran's contentions are meritorious.  

The veteran's service medical records show that he was 
treated for complaints of back pain on occasion beginning in 
1971 and continuing until April 1989.  The veteran indicated 
a history of low back pain on his report of medical history 
on retirement in August 1990, but there was no mention of 
complaints of back pain on the retirement physical.

After service, the veteran was afforded a VA general medical 
examination in September 1991.  At that time, the veteran 
complained of low back pain.  On examination, the veteran had 
full range of motion of the lumbar spine.  The impression was 
mechanical low back pain.

Treatment reports of record indicate that the veteran felt a 
sharp pain in his back while bending over to pick up pipe in 
October 1991.  X-rays taken at that time showed no evidence 
of fracture or destructive bone disease.  The vertebral 
bodies and interspaces appeared normal.  The veteran was also 
treated for back strain at the Lloyd Nolan Hospital in 
November 1991 and January 1993.

X-rays of the veteran's lumbosacral spine taken in November 
1992 indicate mild retrolesthesis of L5 on S1.  No fracture 
was identified.  In December 1992, the veteran was treated at 
the Kirkland Clinic Pain Treatment Center.  At that time, the 
examiner noted that the veteran's initial complaints of back 
pain began 3 to 4 days after he was involved in a motor 
vehicle accident in November 1992.  Impression was acute 
lumbar strain with prolonged course probably myofascial 
syndrome.

Private medical records from Jeroan J. Allison, M.D. show 
that the veteran was treated for back pain three times in 
November, once in December 1992, and once in January 1993.  
Specifically, in November 1992, Dr. Allison reported that the 
veteran was in a motor vehicle accident in November 1992, and 
that he had no back pain prior to the accident.  Since the 
accident, the veteran had complained of pain in his 
lumbosacral area.  Musculoskeletal examination revealed that 
the veteran's gait was normal.  There was paraspinal muscle 
tenderness in the right lumbosacral region with significant 
muscle spasm.  Dr. Allison's assessment included paraspinal 
muscle strain associate with flexion extension type injury 
from the motor vehicle accident.  Dr. Allison examined the 
veteran again in December 1992 and January 1993.  The veteran 
reported some low back pain, but that his back discomfort was 
markedly improved from the past.

The medical evidence of record shows that the veteran was 
treated by several private physicians for back pain from 1993 
through 1996.  Specifically, private medical records indicate 
that the veteran underwent a lumbar laminectomy in January 
1994 at St. Vincent's hospital and was diagnosed with 
degenerative lumbar disc disease.  Computerized axial 
tomography scan revealed a large right L5-S1 herniated disc 
with superior and lateral fragment.  Additional medical 
evidence of record indicates that the veteran underwent a 
second lumbar laminectomy in November 1996 at St. Vincent's 
Hospital.

Also of record, is a letter from Catherine Thomas, M.D. dated 
September 1997 regarding the veteran's low back pain 
treatment.  Specifically, Dr. Thomas indicated that she has 
treated the veteran since 1993, at which time he complained 
of chronic low back pain which he dated back to his military 
service.  Dr. Thomas noted that the veteran's service medical 
records showed treatment for back pain, but she could not 
state that the veteran's back injuries during service 
subsequently produced his herniated disc.

The veteran was afforded a VA examination in May 1999.  
Physical examination indicated slight evidence of painful 
motion, spasm, weakness and tenderness.  However, the veteran 
got up and out of a chair with relative ease and walked well.  
Flexion to the right was 25 degrees.  Flexion to the left was 
20 degrees.  Forward flexion was to 76 degrees and backward 
extension was to 30 degrees.  The diagnosis was degenerative 
joint disease of the lumbosacral spine following three 
diskectomies with loss of function due to pain.  The examiner 
opined that the veteran's current back problems were probably 
coincidental with this back disorder and low back problems 
during the service.

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  

According to the service medical records, the veteran was 
treated for low back pain during service.  Thereafter, 
following his discharge from service, the veteran received 
treatment for back pain prior to, during, and after suffering 
a motor vehicle accident in November 1992.  The veteran 
underwent two laminectomies subsequent to the motor vehicle 
accident, and was diagnosed with degenerative disc disease.  
In a May 1999 VA examination, the examiner opined that the 
veteran's current back problems were probably coincidental 
with his back disorder and low back problems during service.  

In light of the foregoing, the Board is of the opinion that 
the evidence is, at least,  in equipoise on this issue. With 
resolution of reasonable doubt in the veteran's favor, 
service connection is granted for the veteran's low back 
disability.  38 U.S.C.A.. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. §§  3.303, 304 (1999).


Multiple Callous and Surgical Procedures of the Feet

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disability.

Historically, the Board notes that the veteran was originally 
granted service connection for callous and surgical 
procedures of the feet in October 1991.  At that time, a 10 
percent evaluation was assigned to the veteran's service-
connected disability.  In July and October 1996 rating 
decisions, the RO confirmed and continued the 10 percent 
rating.

A review of the current medical evidence does not show that 
the veteran has received treatment for complaints of foot 
pain.  However, currently, the veteran contends that his 
service-connected disability is more disabling than 
represented by the assigned rating.  As such, the veteran was 
afforded a VA examination in May 1999.  Upon examination, the 
veteran's feet appeared normal with the exception of 
callouses.  There was no objective evidence of painful 
motion, no edema, no instability, no weakness, and no 
tenderness.  The veteran's gait was good.  The examiner noted 
3 cm x 8 mm bilateral callouses of the medial aspect of the 
metatarsal phalangeal joints bilaterally.  The veteran wore 
inserts in his shoes.  Posture, standing, squatting, 
supination, pronation and rising on toes and heels were 
excellent.  There were no hammer toes, no flat feet, and no 
hallux valgus.  Diagnosis was callosities of both feet, 
minor.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Under 38 C.F.R. § 4.31, 
it is provided that where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  Disabilities of the 
foot are rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276-5284 (1999).  The veteran's disability 
has been considered under Diagnostic Code (DC) 5277, but his 
disability is not characterized by atrophy of the 
musculature, disturbed circulation, or weakness, and the 
minimum, and only rating, possible is 10 percent, at which 
the veteran is currently evaluated.  Thus, an increased 
evaluation in excess of the veteran's current 10 percent 
evaluation is not available under that diagnostic code.

The veteran's disability has also been considered under 
Diagnostic Code 5284 which provides for a 10 percent rating 
when disability from an otherwise unlisted foot injury is 
moderate.  A 20 percent rating is in order when the 
disability is moderately severe.  Finally, a 30 percent 
rating is warranted if the disability is severe.  With actual 
loss of use of the foot, a 40 percent evaluation is assigned.

Under the Schedule, a compensable rating may be assigned to 
several other foot disabilities, if shown.  These are claw 
foot (Code 5278), metatarsalgia (Code 5279), hallux valgus 
(Code 5280), hammer toe (Code 5282), and malunion or nonunion 
of the tarsal or metatarsal bones (Code 5283).  38 C.F.R. § 
4.71a (1998).  However, the medical evidence does not show 
that any of these conditions have been demonstrated and the 
veteran does not even claim that any of them are present.

In this case, the current medical evidence shows that the 
veteran has bilateral callouses of the medial aspect of the 
metatarsal phalangeal joints.  The veteran wears inserts in 
his shoes.  As noted, there is no objective evidence of 
painful motion, edema, instability, weakness, or tenderness.  
The examiner in May 1999 indicated that the veteran's 
bilateral callosities was minor.  

Due to the lack of any objective medical evidence whatsoever 
showing anything more than minor callouses, the 
manifestations of the veteran's bilateral foot disability do 
not warrant a rating in excess of the current 10 percent 
evaluation.  The medical evidence of record does not show 
that that veteran's bilateral foot disability is moderately 
severe, and as such, a 20 percent rating is not warranted 
under Diagnostic Code 5284.  In addition, the veteran's 
bilateral foot disability does not meet the criteria for a 
rating in excess of 10 percent for any of the other listed 
ratings for foot disabilities as noted above.

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for multiple callous and 
surgical procedures of the feet have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Part 4, Diagnostic Code 5277-5284 (1999).  

The preponderance of the evidence is against the claim for an 
increased rating for multiple callous and surgical procedures 
of the feet.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to an increased rating for service-connected 
multiple callous and surgical procedures of the feet is 
denied.

		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

